Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/09/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 3-4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites a guide that selectively fastens and unfastens the fastener portion when said at least one of the first and the second lateral margins displaces past the guide, the guide being shaped to deform the flexible sheet between the laterally unfurled condition and the deployed tubular condition. Claim 7 recites 
a first end and a second end, the first end comprising a proximal attachment element and the second end comprising the spool, the flexible sheet extending from the proximal attachment element to the spool. 

  Claim 11 recites a guide configured to fold the flexible sheet material from the laterally unfurled condition to the deployed tubular condition and to fasten the first and the second lateral margins.  Claim 17 recites a guide structurally arranged to selectively fasten and unfasten the fastener of said at least one of the first and the second lateral margins when the sheet material displaces past the guide, the guide being shaped to deform the sheet material between the laterally unfurled condition and the deployed tubular condition. 
  	The Office agrees the art of record fails to teach or suggest these features..


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,177,987 (Swaim)
Regarding claim 1, Swaim discloses as shown in Figures 1-3 a deployable tube apparatus comprising: a spool (spool 22, col. 2, lines 65-72) ;  and a flexible sheet (strip 10, see col. 2, lines 57-72) coiled about the spool in a laterally unfurled condition and having a first lateral margin and a second lateral margin, the flexible sheet being deployable from the laterally unfurled condition with the first and the second lateral margins spaced from each other; see Figure 1; to a deployed tubular condition where the first and the second lateral margins are coupled to each other to form an enclosed lumen. See Figure 3.
Regarding claims 2, 8-10  Swaim discloses a fastener portion (notches and tabs 16, 18, col. 2, lines 65-72) arranged to selectively fasten the first and the second lateral margins. Swaim discloses wherein the first lateral margin comprises a first fastener portion (notches 16) and the second lateral margin comprises a second fastener portion (tabs 18) attachable to the first fastener portion to maintain the flexible sheet in the deployed tubular condition, wherein the first fastener portion comprises a longitudinally extending groove and the second fastener portion comprises a longitudinally extending protrusion receivable in the groove, wherein: a) the first fastener portion is disposed on an edge of the first lateral margin and the second fastener portion is disposed on an edge of the second lateral margin, the first and the second fastener portions being attachable to place the first and the second lateral margins in an edge to edge configuration, or b) the first fastener portion is disposed on a face of the first lateral margin and the second fastener portion is disposed on a face of the second lateral margin, the first and the second fastener portions being attachable to place the first and the second lateral margins in a face-to-face configuration. 
Claim(s) 1,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2012/0041537 (Parker)
Regarding claim 1, Parker discloses as shown in Figures 1-5 a deployable tube apparatus comprising: a spool (larger reel 32, see paragraph [0030]) ;  and a flexible sheet (sheath 20, see paragraph [0030]) coiled about the spool in a laterally unfurled condition and having a first lateral margin and a second lateral margin, the flexible sheet being deployable from the laterally unfurled condition with the first and the second lateral margins spaced from each other; see Figure 1; to a deployed tubular condition where the first and the second lateral margins are coupled to each other to form an enclosed lumen. See paragraph [0038].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 5, 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0041537 (Parker) in view of U.S. Patent Publication Number 2017/0265953 (Fenech et al.) 
Regarding claims 5, 6 Parker fails to disclose a spooling mechanism configured to wind the sheet material about the spool, the spooling mechanism comprises a biasing element applying a continuous biasing force to spool the flexible sheet in the laterally unfurled condition. 
Fenech et al., from the same field of endeavor teaches a similar apparatus as shown in Figures 5, 8 where the apparatus includes a spooling mechanism (spring 346, see paragraph [0051]), the spooling mechanism comprises a biasing element applying a continuous biasing force to spool the flexible sheet in the laterally unfurled condition, for the purpose of biasing the spool to coil the flexible material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Parker, to include the spooling mechanism disclosed by Fenech et al. in order to biase the spool to coil the flexible material



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771